NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                  No. 11-3775
                                 _____________

                           MILAGROS CHALUISAN,
                                      Appellant

                                         v.

                    COMMISSIONER SOCIAL SECURITY
                            _____________

                   Appeal from the United States District Court
                           for the District of New Jersey
                          (D.C. Civil No. 2-10-cv-05918)
                   District Judge: Honorable Stanley R. Chesler
                                  _____________

                   Submitted Under Third Circuit LAR 34.1(a)
                                May 21, 2012

        Before: RENDELL, FUENTES and HARDIMAN, Circuit Judges

                          (Opinion Filed: June 4, 2012)
                                _____________

                           OPINION OF THE COURT
                               _____________

RENDELL, Circuit Judge.

       Milagros Chaluisan appeals a judgment of the District Court affirming a

final decision of the Commissioner of Social Security that Chaluisan is not entitled

to supplemental security income (otherwise known as SSI) benefits for the period
between 1984 and 1998 because she was not disabled under the Social Security

Act during that time. We will affirm.

                                              I.

       This case has a long and complicated history. Chaluisan, who has suffered

from scoliosis since she was a child, applied for benefits from the time of her

diagnosis, in 1982, to the present. She has been determined disabled, and awarded

corresponding benefits, for the periods between 1982 and 1984 and 1998 to the

present. Two separate ALJ decisions have determined that Chaluisan was not

disabled between 1984 and 1998.

       The first of those decisions was issued on July 26, 2005. In twenty-five,

single-spaced pages, the ALJ reviewed all of the medical and other evidence and

applied the Zebley presumption to the portion of Chaluisan’s claim that pertained

to the period before she turned 18 (in 1988) and the adult Social Security standards

to the remainder. 1 As relevant to this appeal, the ALJ determined that

(1) Chaluisan engaged in substantial gainful activity as a cashier, and therefore

was not disabled as an adult, in 1988 and 1989; (2) the medical evidence did not

support a determination of adult disability between 1990 and 1998 because

Chaluisan did not present the range of physiological symptoms required to support

1
  The “Zebley presumption” arose out of a settlement entered into by class
plaintiffs following the Supreme Court’s decision in Sullivan v. Zebley, 493 U.S.
521 (1990). The settlement provided for the re-adjudication of all SSI claims that
were denied for children before 1990 and allowed for inferences of childhood
disability in such adjudications under certain, prescribed circumstances. See
Zebley v. Sullivan, No. 83-3314, 1991 WL 65530, at *6-7, 9 (E.D. Pa. Mar. 14,
1991) (Stipulation and Order of Settlement).

                                          2
a determination that she suffered from a sufficiently disabling spinal disorder

because the records demonstrated that Chaluisan’s back pain during that time did

not require inpatient or other extraordinary treatment or medication (other than

with nonsteroidal anti-inflammatories, for a brief period), and therefore would not

have prevented Chaluisan from performing sedentary work; (3) disability from

1984 to 1988 could not reasonably be inferred under Zebley because the finding of

disability beginning in 1998 occurred after a period of adult non-disability and was

attributable to a worsening of symptoms at that time; and (4) applying current and

previous rules, the evidence did not support a finding of disability between 1984

and 1998.

       Chaluisan appealed that decision to the District Court and, in a 2008

opinion, the District Court addressed each of the issues before us in this appeal.

First, the District Court found the ALJ had applied the correct legal standard from

Sullivan v. Zebley, 493 U.S. 521 (1990), to Chaluisan’s claim, but remanded the

case to the ALJ for further explanation of his conclusions and the basis for his

reliance on the Commissioner’s medical expert. Second, the District Court

determined that the ALJ gave proper weight to each treating physician’s opinion,

and, with one exception, properly explained his reasons for accepting or rejecting

each doctor’s testimony. The District Court remanded the case for further

explanation of the ALJ’s decision to reject the testimony of one physician, Dr.

Sabato. Third, the District Court determined Chaluisan was not denied a fair

hearing because tapes from her previous testimony could not be located. The


                                          3
District Court reasoned that the same information was contained in written records

and Chaluisan had the opportunity to testify.

       Chaluisan appealed that decision, but we dismissed Chaluisan’s appeal for

lack of jurisdiction after the Appeals Council vacated the underlying

administrative decision. Another hearing was held before a different ALJ, who

provided further explanation as directed by the District Court and again

determined that Chaluisan was not disabled for the period 1984 to 1998.

Chaluisan again appealed to the District Court, where the case was assigned to a

different district judge.

       In a 2011 opinion, the District Court declined to reconsider any of the

previous judge’s rulings, asserting that they were now law of the case. It found

that, on remand, the ALJ had sufficiently explained the basis for the disability

determinations, and it affirmed the determination that Chaluisan was not disabled

from 1984 to 1998. Chaluisan now appeals.

                                              II.

       On appeal, Chaluisan reasserts the same arguments that she presented to the

District Court: (1) the ALJs improperly denied her the presumption of disability

to which she was entitled under the Zebley settlement; (2) the ALJs failed to give

her treating physicians’ opinions adequate weight; and (3) the ALJs denied her a

fair hearing by failing to locate tapes of her testimony from earlier hearings. In

reviewing denials of SSI benefits, our review of legal issues is plenary. Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000). We apply the same deferential standard


                                          4
as the District Court to the Commissioner’s fact findings, asking whether those

findings are supported by “substantial evidence.” Id. Applying those standards,

we reject each of Chaluisan’s three arguments.

       First, the ALJs did not misapply Zebley. Chaluisan argues that the Zebley

settlement requires an ALJ that finds a current disability to find disability as of the

claimant’s earliest application for benefits within the Zebley class period unless

there is a contrary medical judgment. 2 While one part of the Social Security

Administration’s “Hearings, Appeals and Litigation Law Manual” (“HALLEX”)

supports that assertion, see HALLEX 1-5-4-28A(V), that provision has no basis in

the language of the Zebley settlement itself, which provides only that, in cases

(like this one) where the claimant is found to be disabled in the current

proceedings, and evidence of the claimant’s past condition is not readily

available, 3 “the adjudicator will determine, based on the nature of the impairment,


2
  Chaluisan’s brief misleadingly suggests that the Zebley standards apply to the
entire “Interim Period,” from 1984 to 1998. See, e.g., Appellant’s Br. 31 (“A
presumption of disability during the Interim Period is warranted because the
record establishes that Chaluisan meets the Zebley criteria . . . .”). In fact, the
Zebley standards apply only to the period before a claimant “attained age 18.”
Beginning on the day the claimant “attains age 18,” which, in this case, was
December 10, 1988, claims are evaluated according to the same disability
standards that apply to adults. See Social Security Administration, Office of
Disability Adjudication and Review, HALLEX: Hearings, Appeals and Litigation
Law Manual I-5-4-28-A-IV, available at http://www.ssa.gov/OP_Home/hallex/I-
05/I-5-4-28-A.html#I-5-4-28-A-IV (“HALLEX”).
3
  Both of those conditions are met here. The 2008 District Court opinion
specifically found that Chaluisan did not qualify for the standard that applies to
claimants with “subsequent” disability determinations because the relevant adult
disability determination was made in the same 2005 ALJ decision that re-

                                           5
whether it is reasonable to presume that the class member’s past condition and

impairments were as severe as they are currently.” Zebley, 1991 WL 65530, at *9.

Notwithstanding HALLEX’s addition of a contrary-evidence standard in cases like

Chaluisan’s, the Zebley settlement controls. Internal social security manuals lack

the force of law and do not bind the Social Security Administration. See

Schweiker v. Hansen, 450 U.S. 785, 789 (1989) (per curiam); accord Moore v.

Apfel, 216 F.3d 864, 868 (9th Cir. 2000) (“HALLEX is strictly an internal

guidance tool, providing policy and other procedural guidelines to ALJs and other

staff members. As such, it does not . . . carry the force and effect of law.”).

       The ALJs appropriately followed the Zebley settlement in this case. In the

2005 opinion, the ALJ opined that “it would not be reasonable to infer disability”

for the relevant period. App. 60. After the District Court remanded the case so

the Commissioner could further explain the basis for its decision, a second ALJ

concluded that a presumption that Chaluisan’s impairments were as severe as of

1984 as in 1998, when Chaluisan was again determined to be disabled, was “not

reasonable . . . in the circumstances of this case.” We find no legal error here.




adjudicated Chaluisan’s Zebley claim. See Chaluisan v. Astrue, No. 07-3130,
2008 WL 5427901, at *9 (D.N.J. Dec. 30, 2008). Chaluisan’s brief suggests that
she does not accept that determination, see Appellant’s Br. 34, but because she has
not directly challenged it on appeal, we are bound to accept it. Chaluisan admits
and, indeed, urges that evidence of her past condition is not readily available. See
id. at 35 (arguing that the “lack of records” for the “period at issue” precluded the
expert witnesses from rendering “any opinion as to the severity or effects of
Chaluisan’s impairments”).

                                          6
       Second, the ALJs did not violate any rule concerning the evidentiary weight

due to treating physicians’ opinions. Treating physicians’ opinions as to the

nature and severity of a claimant’s impairment (but not as to the ultimate legal

issue of disability, see 20 C.F.R. § 416.927(d)(1)) are entitled to “controlling

weight” if the Commissioner finds that those opinions are “well-supported by

medically acceptable clinical and laboratory diagnostic techniques” and are “not

inconsistent with the other substantial evidence” in the record. 20 C.F.R.

§ 416.972(c)(2). The District Courts properly considered and rejected Chaluisan’s

argument in this regard, finding that the ALJs adequately explained their reasons

for accepting or rejecting each of the treating physicians’ opinions. We will not

repeat their analyses here other than to state that we agree with and adopt them.

       Third, Chaluisan’s due-process argument lacks merit. We agree with the

District Court’s 2008 analysis: Chaluisan had ample opportunities to testify at the

2005 hearing; her subjective complaints were further represented by her medical

reports and the testimony of her treating physicians; and the ALJs properly

weighed all of the evidence, including subjective complaints and objective

medical evidence, and reached an appropriate, well reasoned determination. We

therefore will not reverse on this ground.

                                                 III.

       Accordingly, and for the reasons set forth above, we will affirm the

judgment of the District Court.




                                             7